Citation Nr: 0312677	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  02-12 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether March 1979 and February 1980 decisions of the Board 
of Veterans Appeals (Board) denying entitlement to disability 
benefits pursuant to the provisions of 38 U.S.C.A. § 351 for 
residuals of a myocardial infarction and bilateral below-the-
knee amputations should be revised or reversed on the basis 
of clear and unmistakable error (CUE).  




REPRESENTATION

Appellant represented by:	Carleton R. Hoy, Attorney-at-
Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from October 1952 to 
September 1954.  In March 1979 and February 1980, the Board 
issued decisions denying entitlement to disability benefits 
pursuant to the provisions of 38 U.S.C.A. § 351 for residuals 
of a myocardial infarction and bilateral below-the-knee 
amputations.  In an August 2002 document, the veteran filed a 
claim for CUE in the March 1979 and February 1980 Board 
decisions.


FINDING OF FACT

The March 1979 and February 1980 Board decisions denying 
entitlement to disability benefits pursuant to the provisions 
of 38 U.S.C.A. § 351 for residuals of a myocardial infarction 
and bilateral below-the-knee amputations correctly applied 
existing statutes and regulations and were supported by 
evidence then of record.  


CONCLUSION OF LAW

The March 1979 and February 1980 decisions of the Board 
denying entitlement to disability benefits pursuant to the 
provisions of 38 U.S.C.A. § 351 for residuals of a myocardial 
infarction and bilateral below-the-knee amputations was not 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 
20.1404 (2002).









REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty in the United States Army 
from October 1952 to September 1954.  Effective immediately 
after separation from active duty, service connection was 
established for postoperative residuals of a meniscectomy 
with lateral instability of the left knee.

In early July 1976, the veteran sought treatment for a left 
knee cyst at the Sioux Falls, South Dakota, VA Medical Center 
(VAMC), where he was hospitalized for surgery.  On July 21, 
the cyst was surgically removed, and the veteran remained 
hospitalized in order to recuperate.  Subsequently, on July 
25, he described aching all over and feeling badly, and on 
July 28, he complained of shortness of breath and general 
malaise; he indicated that he had been feeling that way for 
days.  On July 29, he suffered respiratory distress with a 
weak pulse, low blood pressure, difficulty breathing, and a 
low grade fever.  He was found to have had an acute 
myocardial infarction, but there was a need to rule out a 
pulmonary embolism.  He was transferred to the intensive care 
unit, and a portable lung scan was performed.  In addition to 
the cardiorespiratory distress, he reported tingling toes and 
numbness in his legs.  He was given high doses of dopamine 
for several days before recovering.  However, he developed 
ischemia of both feet secondary to a toxic reaction to 
dopamine, and he was treated with heparin until that 
treatment had to be discontinued due to severe 
thrombocytopenia.  On August 6, 1976, the chief of the 
surgical service at the VA hospital commented that the 
veteran was "a diagnostic enigma" and wondered about "the 
possibility that he's suffering from an illness which 
precipitated the original cardiac findings, as well as the 
current picture."  With continuing peripheral ischemia and 
wet gangrene of both feet, bilateral leg amputations 
(modified Symes amputations) were performed on August 26, 
1976.

In November 1976, the veteran filed a claim seeking 
compensation under 38 U.S.C. § 351 (now § 1151) for residuals 
of myocardial infarction with bilateral leg amputations as a 
result of VA treatment.

According to a December 1976 memorandum from the chief of the 
surgical service at the Sioux Falls VAMC, the surgery had 
been in accordance with the usual acceptable surgical 
procedures in the local area.  There was no identifiable 
preoperative, operative, or postoperative incident that could 
have precipitated the myocardial infarction.  In all 
likelihood, the gangrene developed as a result of the 
dopamine used to treat the cardiogenic shock (myocardial 
infarction or heart attack).  It was not an embolic 
phenomenon or a septic condition secondary to the primary 
surgery.  The report also found that adequate measures were 
taken to avoid gangrene that resulted in bilateral amputation 
and that the veteran had been observed appropriately during 
the postsurgery period so as to detect coronary infarction.  
The memorandum also indicated that the proper dosages of 
medication were administered.

In January 1977, the RO denied the claim for compensaton 
under 38 U.S.C. § 351 (now § 1151) on the grounds that the 
treatment of the veteran was in accordance with accepted 
medical standards and that there was no evidence of 
negligence, lack of proper skill, error in judgment, or other 
instance of indicated fault.

In July 1977, the VA district counsel prepared a field 
examination report after having interviewed the various 
physicians and surgeons who had attended the veteran during 
the pertinent hospitalization.  The interviewees indicated 
that the treatment given to the veteran had been within the 
community standards of acceptable care.

In connection with this field examination report, the VA 
physician who had assisted with the earlier knee cyst removal 
and who had been the primary physician until the development 
of the myocardial infarction indicated that the veteran was 
to have been discharged from the hospital but that he 
developed a viral type flu or flu syndrome of some type; as a 
result, he was kept in the hospital.  That physician stated 
that on July 29, 1976, he ordered various diagnostic 
procedures, and the veteran was found to have a cardiac 
episode due to either a myocardial infarction or a pulmonary 
embolism.  Upon transfer to intensive care, heparin was 
administered with regard to the possible clotting while 
dopamine was administered to maintain blood pressure.

The field examination report also included the results of an 
interview with another VA physician who had treated the 
veteran beginning on July 29, 1976.  That physician stated 
that treatment was commenced for the possibility of a 
pulmonary embolism and a myocardial infarction.  He stated 
that the corrective action of these two was not incompatible 
and that the veteran would not suffer any ill effects from 
the medication.  He also indicated that the dosages of 
dopamine were within the standards for such situations.

The field examination report also included an interview with 
the chief radiologist at the VA medical facility.  The scan 
indicated no perfusion defects, and it was normal, but the 
radiologist noted that the scan itself was not complete 
because the veteran's condition had necessitated that certain 
views not be accomplished.

In August 1977, the RO notified the veteran that it had 
considered the field examination report and the interviews.  
In its notice to the veteran, the RO stated as follows:

[I]t is determined that there was a lack of charting in the 
hospital folder, but the field investigation and review led 
the [rating] board to a decision that cardiogenic shock is a 
risk of any surgical procedure and that all efforts directed 
toward treating this case were in compliance with standards 
and customary procedures of the area.  The result of the 
surgery was not due to dereliction, negligence, or erroneous 
judgment.

In July 1978, the Board sought an independent medical 
opinion.  A professor of medicine, section of cardiology, at 
Louisiana State University Medical Center prepared the 
independent medical opinion in September 1978.  He concluded 
that the use of dopamine and heparin had been indicated and 
that these drugs were administered and followed properly in 
view of the clinical history.  He did not believe that there 
was any evidence of carelessness, accident, negligence, lack 
of proper skill, or error in judgment in care and management 
of the veteran.  He stated that he was "very impressed" by 
the profuseness of progress notes in the chart during the 
critical period and that the notes reflected the personal 
involvement of the physicians and their concern for the 
veteran's welfare.

In March 1979, the Board denied the claim for compensation 
under 38 U.S.C. § 351 (now § 1151) for residuals of a 
myocardial infarction and bilateral leg amputations.  The 
Board denied the claim because there was no evidence which 
would establish carelessness, accident, negligence, lack of 
proper skill or error in judgment on the part of the VA and 
the treatment and care of the veteran during his VA 
hospitalization during July-November 1976 were in accordance 
with accepted medical practices.  In February 1980, an 
expanded reconsideration panel of the Board denied the 
benefit, determining that the treatment rendered the veteran 
in connection with excision of the cyst from his left knee 
and postoperative complications during VA hospitalization in 
1976 were in accordance with acceptable medical practices and 
procedures.  The reconsideration panel also determined that 
the findings of fact in the Board's March 1979 decision were 
not obviously erroneous.  

After the February 1980 decision, the veteran filed a FTCA 
lawsuit in the United States District Court.  In December 
1980, the District Court issued an opinion, holding that the 
VA had been negligent under the FTCA in its treatment of the 
veteran in July and August 1976 and such resulted in 
amputations of both of his legs below the knee.  

In early January 1981, the veteran sought to reopen his claim 
for compensation under 38 U.S.C. § 351 (now § 1151) for 
residuals of myocardial infarction with bilateral leg 
amputations due to VA treatment.  He provided evidence from 
the FTCA trial and the decision of the District Court.

In January 1981, the RO again denied the claim for 
compensation under 38 U.S.C. § 351 (now § 1151). The veteran 
filed a notice of disagreement with this RO decision, and he 
was furnished a statement of the case, but he did not perfect 
an appeal by filing a substantive appeal.

In January 1990, the veteran again sought to reopen his claim 
for compensation under 38 U.S.C. § 351 (now § 1151) for 
residuals of a myocardial infarction with bilateral leg 
amputations due to VA treatment.

In July 1990, he submitted a copy of testimony by a witness 
who had testified on his behalf at the District Court in 
February 1980.

In October 1991, the Board remanded the veteran's claim for 
the acquisition of additional records.

Meanwhile, court decisions (including a Supreme Court 
decision) invalidated a portion of 38 C.F.R. § 3.358 which 
required a showing of fault on the part of the VA in order 
for compensation under 38 U.S.C.A. § 1151 to be granted.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994), aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 
(1991),

In March 1995, the RO, noting the Gardner decision, awarded 
compensation, effective March 13, 1990, under 38 U.S.C.A. § 
1151 for the veteran's bilateral leg amputations due to VA 
treatment.  In October 1995, the RO determined that the 
effective date of the compensation award was January 18, 
1990, based on the date of the veteran's reopened claim.

In May 1998, the Board issued a decision denying a claim for 
an effective date earlier than January 18, 1990, for the 
award of compensation under 38 U.S.C.A. § 1151 for leg 
amputations. Such Board decision specifically noted that CUE 
in prior final decisions was not being considered as a 
possible basis for an earlier effective date.

In September 1998, the Board issued a supplemental decision 
which held that the veteran's compensation award under 38 
U.S.C.A. § 1151 must be offset until the full amount of the 
FTCA judgment was recouped.

In a January 2002 Board decision, it was held that there was 
no CUE in a January 1977 RO decision, but that there was CUE 
in a January 1981 RO decision which denied compensation under 
38 U.S.C. § 351 (now § 1151) for residuals of myocardial 
infarction with bilateral leg amputations as a result of VA 
treatment. As part of this appeal, a hearing was held by an 
RO hearing officer in February 2000, and a June 2001 Travel 
Board hearing was also provided. The veteran and his attorney 
argued that the evidence which was on file at the time of the 
January 1977 and January 1981 RO decisions required a finding 
of entitlement to compensation under 38 U.S.C. § 351 (now § 
1151), although emphasis was placed on the evidence from the 
FTCA trial which was only on file at the time of the latter 
of these RO decisions.  It is pointed out that evidence from 
the FTCA trial was not on file at the time of the March 1979 
and February 1980 Board decisions.  


Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) concerning 
the VA's duty to notify a claimant as to evidence needed to 
substantiate a claim, and concerning the VA's duty to assist 
a claimant in developing evidence was recently enacted.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002), Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  However, these 
provisions are not applicable to CUE claims. Livesay v. 
Principi, 15 Vet. App. 165 (2001).

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2002).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2002).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403 (c) (2002).  

The following are examples of situations that are not CUE: A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; a disagreement as to how the 
facts were weighed or evaluated. 38 C.F.R. § 20.1403 (d) 
(2002). 

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (e) (2002).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As noted above, the determination of whether there was CUE in 
an RO decision must be based on the record and the law that 
existed at the time of that RO decision.

The law on compensation for disability due to VA treatment, 
38 U.S.C. § 351, was later renumbered 38 U.S.C. § 1151.  The 
statute was revised, effective October 1, 1997, and the new 
version of the law is more restrictive than the old version.  
Under the pre-October 1997 version of 38 U.S.C.A. § 351/§ 
1151, the VA had interpreted, in 38 C.F.R. § 3.358, that the 
law required a showing of fault by the VA in its treatment.  
In Brown v. Gardner, 115 S.Ct. 552 (1994), aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the courts invalidated that aspect of 38 C.F.R. § 
3.358 that required a showing of fault by the VA.  However, 
for the purpose of determining if there was CUE in the 
January 1981 RO decision, the Board must consider the law and 
regulation as it existed at that time. See VAOPGCPREC 9- 94.

Under 38 U.S.C. § 351 (1976), which was in effect at the time 
of the March 1979 and February 1980 Board decisions, the 
following was provided:

Where any veteran shall have suffered an injury or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment. . . not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation . . . shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service- connected.

The companion regulation at the time of the 1979 and 1980 
Board decisions included the following, at 38 C.F.R. § 
3.358(c)(3) (1980):

Compensation is not payable for either the contemplated or 
foreseeable after results of approved medical or surgical 
care properly administered, no matter how remote, in the 
absence of a showing that additional disability or death 
proximately resulted through carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of the [VA]. However, 
compensation is payable in the event of the occurrence of an 
"accident" (an unforeseen, untoward event), causing 
additional disability or death proximately resulting from VA 
hospitalization or medical or surgical care.

Thus, at the time of the March 1979 and February 1980 Board 
decisions presently at issue, the regulation required that in 
order for compensation to be awarded under 38 U.S.C. § 351 
(now § 1151) for disability based on VA treatment there had 
to be a showing of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault.

It is pointed out that even though the Board found CUE in a 
January 1981 RO decision which denied entitlement to 
disability benefits pursuant to the provisions of 38 U.S.C.A. 
§ 351, there is a critical distinction between the January 
1981 decision and the March 1979/February 1980 Board 
decisions.  That distinction is that at the time of the 
January 1981 decision, the RO had evidence produced in the 
FTCA lawsuit which showed that there was VA negligence during 
the 1976 hospitalization.  This evidence did not yet exist at 
the time of the March 1979/February 1980 decisions.  At the 
time of the March 1979/February 1980 decisions, there existed 
a number of medical opinions about the veteran's 1976 
hospitalization, and they all concluded in effect that the 
care the veteran received had not been negligent.  

The medical evidence from the 1976 hospitalization by itself 
was not enough for the Board to grant compensation under 
38 U.S.C.A. § 351 in March 1979 or February 1980 because a 
medical opinion was needed to determine whether the veteran's 
care had been negligent.  Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  As 
already noted, these opinions were obtained and they all 
showed that the care the veteran received had not been 
negligent.  Thus, while even though at the time of the 
January 1981 RO decision, there was convincing evidence that 
the veteran's residuals of myocardial infarction with 
bilateral leg amputations were due to negligence on the part 
of the VA in providing treatment during the July-August 1976 
hospitalization, this evidence did not exist at the time of 
the March 1979/February 1980 decisions. 

In conclusion, the correct facts were before the Board in 
March 1979 and February 1980, and the file shows that the 
Board properly considered the evidence and law when making 
its decisions.  Considering the evidence available at the 
time of the Board decisions, and governing law and 
regulations, a review of the case does not compel a 
conclusion (to which reasonable minds could not differ), that 
service connection should have been granted.  There was no 
undebatable error of fact or law that would have manifestly 
changed the outcome, and the Board finds no CUE in the March 
1979 and February 1980 Board decisions.  38 C.F.R. § 20.1403 
(2002).

The veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b).  That is to say, the veteran's motion 
is based upon more than non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error.  Since the 
veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b), it is determined that Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000), does not 
apply to the veteran's claim.  



ORDER

The motion for revision of the March 1979 and February 1980 
Board decisions on the basis of CUE is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

